

CERTIFICATE OF DESIGNATIONS OF THE
SERIES C CONVERTIBLE PREFERRED STOCK OF
RADIENT PHARMACEUTICALS CORPORATION
 
I, Douglas C. MacLellan, hereby certify that I am the Chief Executive Officer of
Radient Pharmaceuticals Corporation (the “Company”), a corporation organized and
existing under the Delaware General Corporation Law (the “DGCL”), and further do
hereby certify:
 
That pursuant to the authority expressly conferred upon the Board of Directors
of the Company (the “Board”) by the Company’s Certificate of Incorporation, as
amended (the “Certificate of Incorporation”), the Board on November ___, 2011,
adopted the following resolutions creating a series of 50,000 shares of
Preferred Stock designated as Series C Convertible Preferred Stock, none of
which shares have been issued:
 
RESOLVED, that the Board designates the Series C Convertible Preferred Stock and
the number of shares constituting such series, and fixes the rights, powers,
preferences, privileges and restrictions relating to such series in addition to
any set forth in the Certificate of Incorporation as follows:
 
TERMS OF SERIES C CONVERTIBLE PREFERRED STOCK
 
1.           Designation and Number of Shares. There shall hereby be created and
established a series of preferred stock of the Company designated as “Series C
Convertible Preferred Stock” (the “Series C Preferred Stock”). The authorized
number of shares of Series C Preferred stock shall be 50,000 shares. Each share
of Series C Preferred Stock shall have a par value of $0.001 and a stated value
equal to the Stated Value (as defined below).
 
2.           Ranking. Except to the extent that the holders of at least 60% of
the outstanding shares of Series C Preferred Stock (the “Required Holders”)
expressly consent to the creation of Parity Stock (as defined below) or Senior
Preferred Stock (as defined below) in accordance with Section 13, all shares of
capital stock of the Company (including, without limitation, Common Stock (as
defined below)), other than the Series B Preferred Stock (as defined below),
shall be junior in rank to all shares of Series C Preferred Stock with respect
to the preferences as to dividends, distributions and payments upon the
liquidation, dissolution and winding up of the Company (such junior stock is
referred to herein collectively as “Junior Stock”). The rights of all such
shares of capital stock of the Company shall be subject to the rights, powers,
preferences and privileges of the shares of Series C Preferred Stock. The
Company’s Series B Convertible Preferred Stock, par value $0.001 per share (the
“Series B Preferred Stock”), shall be senior in rank to all shares of Series C
Preferred Stock with respect to the preferences as to dividends, distributions
and payments upon the liquidation, dissolution and winding up of the
Company.  Without limiting any other provision of this Certificate of
Designations, without the prior express consent of the Required Holders, voting
separate as a single class, the Company shall not hereafter authorize or issue
any additional or other shares of capital stock, other than Series B Preferred
Stock, that is (i) of senior rank to the shares of Series C Preferred Stock in
respect of the preferences as to dividends, distributions and payments upon the
liquidation, dissolution and winding up of the Company (collectively with the
Series B Preferred Stock, the “Senior Preferred Stock”), (ii) of pari passu rank
to the shares of Series C Preferred Stock in respect of the preferences as to
dividends, distributions and payments upon the liquidation, dissolution and
winding up of the Company (collectively, the “Parity Stock”) or (iii) any Junior
Stock having a maturity date (or any other date requiring redemption or
repayment of such shares of Junior Stock) that is prior to the date on which no
shares of Series C Preferred Stock remain outstanding. In the event of the
merger or consolidation of the Company with or into another corporation, the
shares of Series C Preferred Stock shall maintain their relative rights, powers,
designations, privileges and preferences provided for herein and no such merger
or consolidation shall result inconsistent therewith.

 
 

--------------------------------------------------------------------------------

 

3.           Dividends. From and after the first date of issuance of any shares
of Series C Preferred Stock (the “Initial Issuance Date”), each holder of a
share of Series C Preferred Stock (each, a “Holder” and collectively, the
“Holders”) shall be entitled to receive dividends (“Dividends”) per share equal
to four percent (4%) per annum (the “Dividend Rate”) of the Stated Value in the
manner provided below in this Section 3, including accrued and unpaid dividends,
before any dividends shall be declared, set apart for or paid upon any Junior
Stock or Parity Stock. Dividends on each share of Series C Preferred Stock shall
accrue daily at the Dividend Rate, commence accruing on the Initial Issuance
Date, be computed on the basis of a 360-day year consisting of twelve 30-day
months and be payable to the applicable Holder in arrears on each Conversion
Date (as defined below) by conversion into Common Stock in accordance Section 4
below. Dividends on the Series C Preferred Stock shall be cumulative and shall
continue to accrue whether or not in any fiscal year there shall be net profits
or surplus available for the payment of dividends in such fiscal year, so that
if in any fiscal year or years, dividends in whole or in part are not paid upon
the Series C Preferred Stock, unpaid dividends shall accumulate as against the
holders of Junior Stock and holders of Parity Stock. “Stated Value” shall mean
$10 per share, subject to adjustment for stock splits, stock dividends,
recapitalizations, reorganizations, reclassifications, combinations,
subdivisions or other similar events occurring after the Subscription Date with
respect to the Series C Preferred Stock.
 
4.           Conversion. Each share of Series C Preferred Stock shall be
convertible into validly issued, fully paid and non-assessable shares of Common
Stock on the terms and conditions set forth in this Section 4.
 
(a)           Holder’s Conversion Right. Subject to the provisions of Section
4(e), at any time or times on or after the Initial Issuance Date, each Holder
shall be entitled to convert any whole number of shares of Series C Preferred
Stock into validly issued, fully paid and non-assessable shares of Common Stock
in accordance with Section 4(c) at the Conversion Rate (as defined below).
 
(b)           Conversion Rate. The number of validly issued, fully paid and
non-assessable shares of Common Stock issuable upon conversion of each share of
Series C Preferred Stock pursuant to Section 4(a) shall be determined according
to the following formula (the “Conversion Rate”):
 
Conversion Amount
Conversion Price

 
2

--------------------------------------------------------------------------------

 

No fractional shares of Common Stock are to be issued upon the conversion of any
shares of Series C Preferred Stock. If the issuance would result in the issuance
of a fraction of a share of Common Stock, the Company shall round such fraction
of a share of Common Stock up to the nearest whole share.
 
(c)          Mechanics of Conversion. The conversion of each share of Series C
Preferred Stock shall be conducted in the following manner:
 
(i)           Holder’s Conversion. To convert a share of Series C Preferred
Stock into validly issued, fully paid and non-assessable shares of Common Stock
on any date (a “Conversion Date”), a Holder shall deliver (whether via facsimile
to (714) 505-4464, e-mail to aariura@radient-pharma.com or otherwise), for
receipt on or prior to 11:59 p.m., New York time, on such date, a copy of an
executed notice of conversion of the share(s) of Series C Preferred Stock
subject to such conversion in the form attached hereto as Exhibit I (the
“Conversion Notice”) to the Company. Following conversion as aforesaid, such
Holder shall provide a copy of such Conversion Notice to Hunter Taubman Weiss
LLP sent via electronic mail to sweiss@htwlaw.com on or prior to the first (1st)
Business Day following such Conversion Date. If required by Section 4(c)(vi),
within five (5) Trading Days following a conversion of any such Series C
Preferred Stock as aforesaid, such Holder shall surrender to a nationally
recognized overnight delivery service for delivery to the Company the original
certificates representing the share(s) of Series C Preferred Stock (the
“Preferred Share Certificates”) so converted as aforesaid.
 
(ii)           Company’s Response. On or before the second (2nd) Trading Day
following the date of receipt of a Conversion Notice, the Company shall transmit
by facsimile an acknowledgment of confirmation, in the form attached hereto as
Exhibit II, of receipt of such Conversion Notice to the Company’s transfer agent
(the “Transfer Agent”), which confirmation shall constitute an instruction to
the Transfer Agent to process such Conversion Notice in accordance with the
terms herein. On or before the third (3rd) Trading Day following the date of
receipt by the Company of such Conversion Notice, the Company shall (1) provided
that the Transfer Agent is participating in The Depository Trust Company’s
(“DTC”) Fast Automated Securities Transfer Program, credit such aggregate number
of shares of Common Stock to which such Holder shall be entitled to such
Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system, or (2) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver (via reputable overnight courier) to the address as specified in such
Conversion Notice, a certificate, registered in the name of such Holder or its
designee, for the number of shares of Common Stock to which such Holder shall be
entitled. If the number of shares of Series C Preferred Stock represented by the
Preferred Share Certificate(s) submitted for conversion pursuant to Section
4(c)(vi) is greater than the number of shares of Series C Preferred Stock being
converted, then the Company shall if requested by such Holder, as soon as
practicable and in no event later than three (3) Trading Days after receipt of
the Preferred Share Certificate(s) and at its own expense, issue and deliver to
such Holder (or its designee) a new Preferred Share Certificate representing the
number of shares of Series C Preferred Stock not converted.

 
3

--------------------------------------------------------------------------------

 

(iii)         Record Holder. The Person or Persons entitled to receive the
shares of Common Stock issuable upon a conversion of shares of Series C
Preferred Stock shall be treated for all purposes as the record holder or
holders of such shares of Common Stock on the Conversion Date.
 
(iv)         Company’s Failure to Timely Convert. If the Company shall fail, for
any reason or for no reason, to issue to a Holder within three (3) Trading Days
after the Company’s receipt of a Conversion Notice (whether via facsimile or
otherwise), a certificate for the number of shares of Common Stock to which such
Holder is entitled and register such shares of Common Stock on the Company’s
share register or to credit such Holder’s or its designee’s balance account with
DTC for such number of shares of Common Stock to which such Holder is entitled
upon such Holder’s conversion of any shares of Series C Preferred Stock (as the
case may be) (a “Conversion Failure”), then, in addition to all other remedies
available to such Holder, (1) the Company shall pay in cash to such Holder on
each Trading Day after such third (3rd) Trading Day that the issuance of such
shares of Common Stock is not timely effected an amount equal to 1% of the
product of (A) the sum of the number of shares of Common Stock not issued to
such Holder on a timely basis and to which such Holder is entitled multiplied by
(B) the Closing Sale Price of the Common Stock on the Trading Day immediately
preceding the last possible date which the Company could have issued such shares
of Common Stock to such Holder without violating Section 4(c)(ii) and (2) such
Holder, upon written notice to the Company, may void its Conversion Notice with
respect to, and retain or have returned (as the case may be) any shares of
Series C Preferred Stock that have not been converted pursuant to such Holder’s
Conversion Notice, provided that the voiding of a Conversion Notice shall not
affect the Company’s obligations to make any payments which have accrued prior
to the date of such notice pursuant to the terms of this Certificate of
Designations or otherwise. In addition to the foregoing, if within three (3)
Trading Days after the Company’s receipt of a Conversion Notice (whether via
facsimile or otherwise), the Company shall fail to issue and deliver a
certificate to such Holder and register such shares of Common Stock on the
Company’s share register or credit such Holder’s or its designee’s balance
account with DTC for the number of shares of Common Stock to which such Holder
is entitled upon such Holder’s conversion hereunder (as the case may be), and if
on or after such third (3rd) Trading Day such Holder (or any other Person in
respect, or on behalf, of such Holder) purchases (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by
such Holder of all or any portion of the number of shares of Common Stock, or a
sale of a number of shares of Common Stock equal to all or any portion of the
number of shares of Common Stock, issuable upon such conversion that such Holder
so anticipated receiving from the Company, then, in addition to all other
remedies available to such Holder, the Company shall, within three (3) Business
Days after such Holder’s request and in such Holder’s discretion, either (i) pay
cash to such Holder in an amount equal to such Holder’s total purchase price
(including brokerage commissions and other out-of-pocket expenses, if any) for
the shares of Common Stock so purchased (including, without limitation, by any
other Person in respect, or on behalf, of such Holder) (the “Buy-In Price”), at
which point the Company’s obligation to so issue and deliver such certificate or
credit such Holder’s balance account with DTC for the number of shares of Common
Stock to which such Holder is entitled upon such Holder’s conversion hereunder
(as the case may be) (and to issue such shares of Common Stock) shall terminate,
or (ii) promptly honor its obligation to so issue and deliver to such Holder a
certificate or certificates representing such shares of Common Stock or credit
such Holder’s balance account with DTC for the number of shares of Common Stock
to which such Holder is entitled upon such Holder’s conversion hereunder (as the
case may be) and pay cash to such Holder in an amount equal to the excess (if
any) of the Buy-In Price over the product of (A) such number of shares of Common
Stock multiplied by (B) the lowest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date of the applicable
Conversion Notice and ending on the date of such issuance and payment under this
clause (ii).

 
4

--------------------------------------------------------------------------------

 

(v)          Pro Rata Conversion; Disputes. In the event the Company receives a
Conversion Notice from more than one Holder for the same Conversion Date and the
Company can convert some, but not all, of such shares of Series C Preferred
Stock submitted for conversion, the Company shall convert from each Holder
electing to have shares of Series C Preferred Stock converted on such date a pro
rata amount of such Holder’s shares of Series C Preferred Stock submitted for
conversion on such date based on the number of shares of Series C Preferred
Stock submitted for conversion on such date by such Holder relative to the
aggregate number of shares of Series C Preferred Stock submitted for conversion
on such date. In the event of a dispute as to the number of shares of Common
Stock issuable to a Holder in connection with a conversion of shares of Series C
Preferred Stock, the Company shall issue to such Holder the number of shares of
Common Stock not in dispute and resolve such dispute in accordance with Section
22.
 
(vi)         Book-Entry. Notwithstanding anything to the contrary set forth in
this Section 4, upon conversion of any shares of Series C Preferred Stock in
accordance with the terms hereof, no Holder thereof shall be required to
physically surrender the certificate representing the shares of Series C
Preferred Stock to the Company following conversion thereof unless (A) the full
or remaining number of shares of Series C Preferred Stock represented by the
certificate are being converted (in which event such certificate(s) shall be
delivered to the Company as contemplated by this Section 4(c)(vi)) or (B) such
Holder has provided the Company with prior written notice (which notice may be
included in a Conversion Notice) requesting reissuance of shares of Series C
Preferred Stock upon physical surrender of any shares of Series C Preferred
Stock. Each Holder and the Company shall maintain records showing the number of
shares of Series C Preferred Stock so converted by such Holder and the dates of
such conversions or shall use such other method, reasonably satisfactory to such
Holder and the Company, so as not to require physical surrender of the
certificate representing the shares of Series C Preferred Stock upon each such
conversion. In the event of any dispute or discrepancy, such records of such
Holder establishing the number of shares of Series C Preferred Stock to which
the record holder is entitled shall be controlling and determinative in the
absence of manifest error. A Holder and any transferee or assignee, by
acceptance of a certificate, acknowledge and agree that, by reason of the
provisions of this paragraph, following conversion of any shares of Series C
Preferred Stock, the number of shares of Series C Preferred Stock represented by
such certificate may be less than the number of shares of Series C Preferred
Stock stated on the face thereof. Each certificate for shares of Series C
Preferred Stock shall bear the following legend:

 
5

--------------------------------------------------------------------------------

 

ANY TRANSFEREE OR ASSIGNEE OF THIS CERTIFICATE SHOULD CAREFULLY REVIEW THE TERMS
OF THE CORPORATION’S CERTIFICATE OF DESIGNATIONS RELATING TO THE SHARES OF
SERIES C PREFERRED STOCK REPRESENTED BY THIS CERTIFICATE, INCLUDING SECTION
4(c)(vi) THEREOF. THE NUMBER OF SHARES OF SERIES C PREFERRED STOCK REPRESENTED
BY THIS CERTIFICATE MAY BE LESS THAN THE NUMBER OF SHARES OF SERIES C PREFERRED
STOCK STATED ON THE FACE HEREOF PURSUANT TO SECTION 4(c)(vi) OF THE CERTIFICATE
OF DESIGNATIONS RELATING TO THE SHARES OF SERIES C PREFERRED STOCK REPRESENTED
BY THIS CERTIFICATE.
 
(d)          Taxes. The Company shall pay any and all documentary, stamp,
transfer (but only in respect of the registered holder thereof), issuance and
other similar taxes that may be payable with respect to the issuance and
delivery of shares of Common Stock upon the conversion of shares of Series C
Preferred Stock.

 
6

--------------------------------------------------------------------------------

 

(e)          Limitation on Beneficial Ownership. Notwithstanding anything to the
contrary contained in this Certificate of Designations, the shares of Series C
Preferred Stock held by a Holder shall not be convertible by such Holder to the
extent (but only to the extent) that such Holder or any of its affiliates would
beneficially own in excess of 1% (the “Maximum Percentage”) of the Common Stock.
To the extent the above limitation applies, the determination of whether the
shares of Series C Preferred Stock held by such Holder shall be convertible
(vis-à-vis other convertible, exercisable or exchangeable securities owned by
such Holder or any of its affiliates) and of which such securities shall be
convertible, exercisable or exchangeable (as among all such securities owned by
such Holder and its affiliates) shall, subject to such Maximum Percentage
limitation, be determined on the basis of the first submission to the Company
for conversion, exercise or exchange (as the case may be). No prior inability of
a Holder to convert shares of Series C Preferred Stock pursuant to this Section
4(e) shall have any effect on the applicability of the provisions of this
Section 4(e) with respect to any subsequent determination of convertibility. For
purposes of this Section 4(e), beneficial ownership and all determinations and
calculations (including, without limitation, with respect to calculations of
percentage ownership) shall be determined in accordance with Section 13(d) of
the 1934 Act and the rules and regulations promulgated thereunder. The
provisions of this Section 4(e) shall be implemented in a manner otherwise than
in strict conformity with the terms of this Section 4(e) to correct this Section
4(e) (or any portion hereof) which may be defective or inconsistent with the
intended Maximum Percentage beneficial ownership limitation herein contained or
to make changes or supplements necessary or desirable to properly give effect to
such Maximum Percentage limitation. The limitations contained in this Section
4(e) shall apply to a successor holder of shares of Series C Preferred Stock.
The holders of Common Stock shall be third party beneficiaries of this Section
4(e) and the Company may not amend or waive this Section 4(e) without the
consent of holders of a majority of its Common Stock. For any reason at any
time, upon the written or oral request of a Holder, the Company shall within one
(1) Business Day confirm orally and in writing to such Holder the number of
shares of Common Stock then outstanding, including by virtue of any prior
conversion or exercise of convertible or exercisable securities into Common
Stock.
 
5.           Redemption at Option of Holders.
 
(a)          Triggering Event. The occurrence of any the following events shall
constitute a “Triggering Event”:
 
(i)           the suspension from trading or failure of the Common Stock to be
listed on an Eligible Market for a period of five (5) consecutive Trading Days
or for more than an aggregate of ten (10) Trading Days in any 365-day period;
 
(ii)          subject to Section 4(e), the Company’s (A) failure to cure any
Conversion Failure by delivery of the required number of shares of Common Stock
within ten (10) Trading Days after the applicable Conversion Date or (B) notice,
written or oral, to any Holder of shares of Series C Preferred Stock, including,
without limitation, by way of public announcement or through any of its agents,
at any time, of its intention not to comply, as required, with a request for
conversion of any shares of Series C Preferred Stock into shares of Common Stock
that is requested in accordance with the provisions of this Certificate of
Designations;
 
(iii)         at any time following the tenth (10th) consecutive Business Day
that any Holder’s Authorized Share Allocation is less than the number of shares
of Common Stock that such Holder would be entitled to receive upon a conversion
of all shares of Series C Preferred Stock held by such Holder (without regard to
any limitations on conversion set forth in Section 4(e) or otherwise) at the
Conversion Price then in effect;

 
7

--------------------------------------------------------------------------------

 

(iv)         the Company’s failure to pay to any Holder any amount when and as
due under this Certificate of Designations (including, without limitation, the
Company’s failure to pay any Dividends, redemption payments or amounts
hereunder);
 
(v)          other than as specifically set forth in another clause of this
Section 5(a), the Company breaches any provision of this Certificate of
Designations; and
 
(vi)         an Event of Default (as defined in the Notes) occurs under any of
the Notes.
 
(b)          Notice of Triggering Event; Redemption Option Upon Triggering
Event. Upon the occurrence and during the continuation of a Triggering Event,
such Holder shall have the right, at such Holder’s option, to require the
Company to redeem up to all of such Holder’s shares of Series C Preferred Stock
by delivering written notice thereof via facsimile and overnight courier (with
next day delivery specified) (“Notice of Redemption at Option of Holder”) to the
Company, which Notice of Redemption at Option of Holder shall indicate the
number of shares of Series C Preferred Stock that such Holder is electing to
redeem. In addition to all other rights of such Holder contained herein, each
share of Series C Preferred Stock subject to redemption by the Company pursuant
to this Section 5(b) shall be redeemed by the Company at a price per share of
Series C Preferred Stock equal to 125% of the greater of (i) the Conversion
Amount thereof and (ii) the product of (X) the Conversion Rate then in effect
with respect to the Conversion Amount thereof multiplied by (Y) the greatest
Closing Sale Price of the Common Stock on any Trading Day during the period
commencing on the date immediately preceding such Triggering Event and ending on
the date such Holder delivers the Notice of Redemption at Option of Holder (the
“Triggering Event Redemption Price”).
 
(c)          Payment of Redemption Price. Upon the Company’s receipt of the
first Notice of Redemption at Option of Holder from any Holder, the Company
shall immediately notify each other Holder by facsimile of the Company’s receipt
of such notice. The Company shall deliver on the fifth (5th) Business Day after
the Company’s receipt of the first Notice of Redemption at Option of Holder the
applicable Triggering Event Redemption Price to all Holders that deliver a
Notice of Redemption at Option of Holder prior to the fifth (5th) Business Day
after the Company’s receipt of the first Notice of Redemption at Option of
Holder. The Company shall deliver on the first (1st) Business Day after the
Company’s receipt of a Notice of Redemption at Option of Holder the applicable
Triggering Event Redemption Price to a Holder who delivers a Notice of
Redemption at Option of Holder at any time on or following the second (2nd)
Business Day after the Company’s receipt of the first Notice of Redemption at
Option of Holder. To the extent redemptions required by this Section 5 are
deemed or determined by a court of competent jurisdiction to be prepayments of
the shares of Series C Preferred Stock by the Company, such redemptions shall be
deemed to be voluntary prepayments. If the Company is unable to redeem all of
the shares of Series C Preferred Stock submitted for redemption, the Company
shall (i) redeem a pro rata amount from each Holder based on the number of
shares of Series C Preferred Stock submitted for redemption by such Holder
relative to the total number of shares of Series C Preferred Stock submitted for
redemption by all Holders and (ii) in addition to any remedy any Holder may have
under this Certificate of Designations, pay to each Holder interest at the rate
of 2% per month (prorated for partial months) in respect of each unredeemed
share of Series C Preferred Stock until paid in full. In the event of the
Company’s redemption of any shares of Series C Preferred Stock under this
Section 5, a Holder’s damages would be uncertain and difficult to estimate
because of the parties’ inability to predict future interest rates and the
uncertainty of the availability of a suitable substitute investment opportunity
for such Holder. Accordingly, any redemption premium due under this Section 5 is
intended by the parties to be, and shall be deemed, a reasonable estimate of
such Holder’s actual loss of its investment opportunity and not as a penalty.

 
8

--------------------------------------------------------------------------------

 

(d)          Void Redemption. In the event that the Company does not pay to a
Holder the applicable Triggering Event Redemption Price within the time period
set forth in Section 5(c) for any reason (including, without limitation, as a
result of (i) a failure of the Company to have surplus under Section 154 of the
DGCL, (ii) the capital of the Company being impaired under Section 160 of the
DGCL, (iii) such payment causing any impairment of capital of the Company under
Section 160 of the DGCL or (iv) a failure of the Company to have legally
available funds to make such payment), at any time thereafter and until the
Company pays such unpaid applicable Triggering Event Redemption Price in full,
such Holder shall have the option to, in lieu of redemption, require the Company
to promptly return to such Holder any or all of the shares of Series C Preferred
Stock that were submitted for redemption by such Holder under this Section 5 and
for which the applicable Triggering Event Redemption Price (together with any
interest thereon) has not been paid, by sending written notice thereof to the
Company (whether via facsimile or otherwise) (the “Void Optional Redemption
Notice”). Upon the Company’s receipt of such Holder’s Void Optional Redemption
Notice, (i) such Holder’s Notice of Redemption at Option of Holder shall be null
and void with respect to those shares of Series C Preferred Stock subject to
such Void Optional Redemption Notice, (ii) the Company shall immediately return
to such Holder any shares of Series C Preferred Stock subject to such Void
Optional Redemption Notice and (iii) the Conversion Price with respect to each
conversion effected thereafter by each Holder shall be equal to the lowest of
(A) the Conversion Price in effect on the applicable Conversion Date, (B) the
Conversion Price in effect on the date of the first Void Optional Redemption
Notice, (C) 75% of the lowest Closing Bid Price of the Common Stock during the
period beginning on and including the date the first Notice of Redemption at
Option of Holder is delivered to the Company and ending on and including the
date on the first Void Optional Redemption Notice and (D) 75% of the Weighted
Average Price of the Common Stock for the five (5) Trading Day period
immediately preceding the Conversion Date of the applicable conversion.
 
(e)          Disputes; Miscellaneous. In the event of a dispute as to the
determination of the arithmetic calculation of the Triggering Event Redemption
Price, such dispute shall be resolved pursuant to Section 22 with the term
“Triggering Event Redemption Price” being substituted for the term “Conversion
Price.” A Holder’s delivery of a Void Optional Redemption Notice and exercise of
its rights following such notice shall not effect the Company’s obligations to
make any payments which have accrued prior to the date of such notice. In the
event of a redemption pursuant to this Section 5 of less than all of the shares
of Series C Preferred Stock represented by a particular Preferred Share
Certificate, the Company shall promptly cause to be issued and delivered to such
Holder of such shares of Series C Preferred Stock a Preferred Share Certificate
representing the remaining shares of Series C Preferred Stock which have not
been redeemed, if necessary.

 
9

--------------------------------------------------------------------------------

 

6.           Rights Upon Fundamental Transactions.
 
(a)          Assumption. The Company shall not enter into or be party to a
Fundamental Transaction unless (i) the Successor Entity assumes in writing all
of the obligations of the Company under this Certificate of Designations and the
Series B Warrants (if there are any then outstanding) in accordance with the
provisions of this Section 6(a) pursuant to written agreements in form and
substance satisfactory to the Required Holders and approved by the Required
Holders prior to such Fundamental Transaction, including agreements to deliver
to each holder of shares of Series C Preferred Stock in exchange for such shares
of Series C Preferred Stock a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to this
Certificate of Designations, including, without limitation, having a stated
value and dividend rate equal to the stated value and dividend rate of the
shares of Series C Preferred Stock held by the Holders and having similar
ranking to the shares of Series C Preferred Stock, and reasonably satisfactory
to the Required Holders and (ii) the Successor Entity (including its Parent
Entity) is a publicly traded corporation whose shares of common stock are quoted
on or listed for trading on an Eligible Market. Upon the occurrence of any
Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Certificate of Designations and the Series B
Warrants (if there are any then outstanding) referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Certificate of Designations and the Series B Warrants (if there are any then
outstanding) with the same effect as if such Successor Entity had been named as
the Company herein and therein. In addition to the foregoing, upon consummation
of a Fundamental Transaction, the Successor Entity shall deliver to each Holder
confirmation that there shall be issued upon conversion or redemption of the
shares of Series C Preferred Stock at any time after the consummation of such
Fundamental Transaction, in lieu of the shares of Common Stock (or other
securities, cash, assets or other property (except such items still issuable
under Sections 7(a) and 12, which shall continue to be receivable thereafter))
issuable upon the conversion or redemption of the shares of Series C Preferred
Stock prior to such Fundamental Transaction, such shares of publicly traded
common stock (or their equivalent) of the Successor Entity (including its Parent
Entity) which each Holder would have been entitled to receive upon the happening
of such Fundamental Transaction had all the shares of Series C Preferred Stock
held by each Holder been converted immediately prior to such Fundamental
Transaction (without regard to any limitations on the conversion of the Series C
Preferred Stock contained in this Certificate of Designations), as adjusted in
accordance with the provisions of this Certificate of Designations. The
provisions of this Section 7 shall apply similarly and equally to successive
Fundamental Transactions and shall be applied without regard to any limitations
on the conversion or redemption of the shares of Series C Preferred Stock.

 
10

--------------------------------------------------------------------------------

 

(b)          Fundamental Transaction Redemption Right. No sooner than twenty
(20) Trading Days nor later than ten (10) Trading Days prior to the consummation
of a Fundamental Transaction, but not prior to the public announcement of such
Fundamental Transaction, the Company shall deliver written notice thereof via
facsimile and overnight courier to each Holder (a “Fundamental Transaction
Notice”). At any time during the period beginning after a Holder’s receipt of a
Fundamental Transaction Notice or such Holder becoming aware of a Fundamental
Transaction if a Fundamental Transaction Notice is not delivered to such Holder
in accordance with the immediately preceding sentence (as applicable) and ending
on the later of twenty (20) Trading Days after (A) consummation of such
Fundamental Transaction or (B) the date of receipt of such Fundamental
Transaction Notice, such Holder may require the Company to redeem all or any
portion of such Holder’s shares of Series C Preferred Stock (unless such
Fundamental Transaction is solely (i) a reorganization, recapitalization or
reclassification of the Common Stock in which holders of the Company’s Voting
Stock immediately prior to such reorganization, recapitalization or
reclassification continue after such reorganization, recapitalization or
reclassification to hold publicly traded securities and, directly or indirectly,
are, in all material respects, the holders of the voting power of the surviving
entity (or entities with the authority or voting power to elect the members of
the board of directors (or their equivalent if other than a corporation) of such
entity or entities) after such reorganization, recapitalization or
reclassification, (ii) a migratory merger effected solely for the purpose of
changing the jurisdiction of incorporation of the Company, (iii) a merger or
consolidation of the Company in which the Company is the surviving entity and
the holders of the Company’s Voting Stock immediately prior to such merger or
consolidation hold a majority of the Company’s Voting Stock after such merger or
consolidation or (iv) a merger or consolidation of a Subsidiary in which such
Subsidiary is the surviving entity and such Subsidiary is wholly-owned by the
Company or another Subsidiary that is wholly-owned by the Company after such
merger or consolidation) by delivering written notice thereof (“Fundamental
Transaction Redemption Notice”) to the Company, which Fundamental Transaction
Redemption Notice shall indicate the number of shares of Series C Preferred
Stock such Holder is electing to have the Company redeem. Each share of Series C
Preferred Stock subject to redemption pursuant to this Section 6(b) shall be
redeemed by the Company in cash at a price equal to 125% of the greater of (i)
the Conversion Amount to be redeemed and (ii) the product of (A) the Conversion
Rate then in effect with respect to the Conversion Amount thereof multiplied by
(B) the greatest Closing Sale Price of the Common Stock during the period
beginning on the date immediately preceding the earlier to occur of (1) the
consummation of such Fundamental Transaction and (2) the public announcement of
such Fundamental Transaction and ending on the date such Holder delivers the
applicable Fundamental Transaction Redemption Notice (the “Fundamental
Transaction Redemption Price”). Redemptions required by this Section 6(b) shall
have priority to payments to all other stockholders of the Company in connection
with such Fundamental Transaction. To the extent redemptions required by this
Section 6(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of the shares of Series C Preferred Stock by the Company, such
redemptions shall be deemed to be voluntary prepayments. Notwithstanding
anything to the contrary in this Section 6(b), but subject to Section 4(e),
until the applicable Fundamental Transaction Redemption Price is paid in full to
the applicable Holder, the shares of Series C Preferred Stock submitted by such
Holder for redemption under this Section 6(b) may be converted, in whole or in
part, by such Holder into Common Stock pursuant to Section 4 or in the event the
Conversion Date is after the consummation of such Fundamental Transaction, stock
or equity interests of the Successor Entity substantially equivalent to the
Company’s shares of Common Stock pursuant to Section 4. In the event of the
Company’s redemption of any portion of the shares of Series C Preferred Stock
under this Section 6(b), such Holder’s damages would be uncertain and difficult
to estimate because of the parties’ inability to predict future interest rates
and the uncertainty of the availability of a suitable substitute investment
opportunity for a Holder. Accordingly, any redemption premium due under this
Section 6(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of such Holder’s actual loss of its investment opportunity and not as a
penalty. The Company shall make payment of the applicable Fundamental
Transaction Redemption Price concurrently with the consummation of such
Fundamental Transaction if a Fundamental Transaction Redemption Notice is
received prior to the consummation of such Fundamental Transaction and within
two (2) Trading Days after the Company’s receipt of such notice otherwise (the
“Fundamental Transaction Redemption Date”). In the event that the Company does
not pay the applicable Fundamental Transaction Redemption Price on the
applicable Fundamental Transaction Redemption Date to the applicable Holder for
any reason (including, without limitation, as a result of (i) a failure of the
Company to have surplus under Section 154 of the DGCL, (ii) the capital of the
Company being impaired under Section 160 of the DGCL, (iii) such payment causing
any impairment of capital of the Company under Section 160 of the DGCL or (iv) a
failure of the Company to have legally available funds to make such payment),
then, in addition to all other rights and remedies available to a Holder, such
Holder shall have the right to void the redemption pursuant to Section 5(d) with
the term “Fundamental Transaction Redemption Price” being substituted for
“Triggering Event Redemption Price” and “Fundamental Transaction Redemption
Notice” being substituted for “Notice of Redemption at Option of Holder,” shall
have all rights of a Holder under Section 5(d) and Section 5(e) as if they were
part of this Section 6(b) and applied to this Section 6(b) and the Company shall
pay to such Holder interest at the rate of 2% per month (prorated for partial
months) in respect of such Holder’s applicable Fundamental Transaction
Redemption Price until paid in full.

 
11

--------------------------------------------------------------------------------

 

7.           Rights Upon Issuance of Purchase Rights and Other Corporate Events.
 
(a)          Purchase Rights. In addition to any adjustments pursuant to Section
8 below, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of Common Stock (the
“Purchase Rights”), then each Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which such
Holder could have acquired if such Holder had held the number of shares of
Common Stock acquirable upon complete conversion of all the shares of Series C
Preferred Stock (without taking into account any limitations or restrictions on
the convertibility of the shares of Series C Preferred Stock) held by such
Holder immediately before the date on which a record is taken for the grant,
issuance or sale of such Purchase Rights, or, if no such record is taken, the
date as of which the record holders of Common Stock are to be determined for the
grant, issue or sale of such Purchase Rights (provided, however, to the extent
that such Holder’s right to participate in any such Purchase Right would result
in such Holder exceeding the Maximum Percentage, then such Holder shall not be
entitled to participate in such Purchase Right to such extent (or beneficial
ownership of such shares of Common Stock as a result of such Purchase Right to
such extent) and such Purchase Right to such extent shall be held in abeyance
for such Holder until such time, if ever, as its right thereto would not result
in such Holder exceeding the Maximum Percentage).

 
12

--------------------------------------------------------------------------------

 

(b)          Other Corporate Events. In addition to and not in substitution for
any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a “Corporate Event”), the Company shall make appropriate provision
to insure that each Holder will thereafter have the right to receive upon a
conversion of all the shares of Series C Preferred Stock held by such Holder (i)
in addition to the shares of Common Stock receivable upon such conversion, such
securities or other assets to which such Holder would have been entitled with
respect to such shares of Common Stock had such shares of Common Stock been held
by such Holder upon the consummation of such Corporate Event (without taking
into account any limitations or restrictions on the convertibility of the Series
C Preferred Stock contained in this Certificate of Designations) or (ii) in lieu
of the shares of Common Stock otherwise receivable upon such conversion, such
securities or other assets received by the holders of shares of Common Stock in
connection with the consummation of such Corporate Event in such amounts as such
Holder would have been entitled to receive had the Series C Preferred Stock held
by such Holder initially been issued with conversion rights for the form of such
consideration (as opposed to shares of Common Stock) at a conversion rate for
such consideration commensurate with the Conversion Rate. The provisions of this
Section 7 shall apply similarly and equally to successive Corporate Events and
shall be applied without regard to any limitations on the conversion or
redemption of the shares of Series C Preferred Stock contained in this
Certificate of Designations.
 
8.           Rights Upon Issuance of Other Securities.
 
(a)          Adjustment of Fixed Conversion Price upon Issuance of Common
Stock.  If and whenever on or after the Subscription Date the Company issues or
sells, or in accordance with this Section 8(a) is deemed to have issued or sold,
any shares of Common Stock (including the issuance or sale of shares of Common
Stock owned or held by or for the account of the Company, but excluding any
Excluded Securities issued or sold or deemed to have been issued or sold) for a
consideration per share (the “Dilutive Issuance Price”) that is less than a
price equal to the Fixed Conversion Price in effect immediately prior to such
issue or sale or deemed issuance or sale (the “Applicable Fixed Conversion
Price”) (the foregoing, a “Dilutive Issuance”), then immediately following such
Dilutive Issuance, the Applicable Fixed Conversion Price then in effect shall be
reduced to an amount equal to the Dilutive Issuance Price. For all purposes of
the foregoing (including, without limitation, determining the reduced Fixed
Conversion Price and consideration per share under this Section 8(a)), the
following shall be applicable:

 
13

--------------------------------------------------------------------------------

 

(i)           Issuance of Options.  If the Company in any manner grants any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
is less than the Applicable Fixed Conversion Price, then such share of Common
Stock shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the granting or sale of such Option for such price per
share. For purposes of this Section 8(a)(i), the “lowest price per share for
which one share of Common Stock is issuable upon exercise of such Options or
upon conversion, exercise or exchange of such Convertible Securities issuable
upon exercise of any such Option” shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to any one share of Common Stock upon the granting or sale of the
Option, upon exercise of the Option and upon conversion, exercise or exchange of
any Convertible Security issuable upon exercise of such Option less any
consideration paid or payable by the Company with respect to such one share of
Common Stock upon the granting or sale of such Option, upon exercise of such
Option and upon conversion exercise or exchange of any Convertible Security
issuable upon exercise of such Option.  No further adjustment of the Fixed
Conversion Price shall be made upon the actual issuance of such shares of Common
Stock or of such Convertible Securities upon the exercise of such Options or
upon the actual issuance of such shares of Common Stock upon conversion,
exercise or exchange of such Convertible Securities.
 
(ii)          Issuance of Convertible Securities. If the Company in any manner
issues or sells any Convertible Securities and the lowest price per share for
which one share of Common Stock is issuable upon the conversion, exercise or
exchange thereof is less than the Applicable Fixed Conversion Price, then such
share of Common Stock shall be deemed to be outstanding and to have been issued
and sold by the Company at the time of the issuance or sale of such Convertible
Securities for such price per share.  For the purposes of this Section 8(a)(ii),
the “lowest price per share for which one share of Common Stock is issuable upon
the conversion, exercise or exchange thereof” shall be equal to the sum of the
lowest amounts of consideration (if any) received or receivable by the Company
with respect to one share of Common Stock upon the issuance or sale of the
Convertible Security and upon conversion, exercise or exchange of such
Convertible Security less any consideration paid or payable by the Company with
respect to such one share of Common Stock upon the issuance or sale of such
Convertible Security and upon conversion, exercise or exchange of such
Convertible Security.  No further adjustment of the Fixed Conversion Price shall
be made upon the actual issuance of such shares of Common Stock upon conversion,
exercise or exchange of such Convertible Securities, and if any such issue or
sale of such Convertible Securities is made upon exercise of any Options for
which adjustment of the Fixed Conversion Price has been or is to be made
pursuant to other provisions of this Section 8(a), no further adjustment of the
Fixed Conversion Price shall be made by reason of such issue or sale.

 
14

--------------------------------------------------------------------------------

 

(iii)         Change in Option Price or Rate of Conversion. If the purchase
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exercise or exchange of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exercisable or exchangeable for shares of Common Stock increases or decreases at
any time, the Fixed Conversion Price in effect at the time of such increase or
decrease shall be adjusted to the Fixed Conversion Price which would have been
in effect at such time had such Options or Convertible Securities provided for
such increased or decreased purchase price, additional consideration or
increased or decreased conversion rate, as the case may be, at the time
initially granted, issued or sold.  For purposes of this Section 8(a)(iii), if
the terms of any Option or Convertible Security that was outstanding as of the
Subscription Date are increased or decreased in the manner described in the
immediately preceding sentence, then such Option or Convertible Security and the
shares of Common Stock deemed issuable upon exercise, conversion or exchange
thereof shall be deemed to have been issued as of the date of such increase or
decrease.  No adjustment pursuant to this Section 8(a) shall be made if such
adjustment would result in an increase of the Fixed Conversion Price then in
effect.
 
(iv)         Calculation of Consideration Received. In case any Option is issued
in connection with the issue or sale of other securities of the Company,
together comprising one integrated transaction, (x) the Options will be deemed
to have been issued for the Option Value and (y) the other securities issued or
sold in such integrated transaction shall be deemed to have been issued for the
difference of (I) the aggregate consideration received by the Company less any
consideration paid or payable by the Company pursuant to the terms of such other
securities of the Company, less (II) the Option Value.  If any shares of Common
Stock, Options or Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor will be deemed
to be the net amount received by the Company therefor.  If any shares of Common
Stock, Options or Convertible Securities are issued or sold for a consideration
other than cash, the amount of such consideration received by the Company will
be the fair value of such consideration, except where such consideration
consists of securities, in which case the amount of consideration received by
the Company will be the Closing Sale Price of such security on the date of
receipt.  If any shares of Common Stock, Options or Convertible Securities are
issued to the owners of the non-surviving entity in connection with any merger
in which the Company is the surviving entity, the amount of consideration
therefor will be deemed to be the fair value of such portion of the net assets
and business of the non-surviving entity as is attributable to such shares of
Common Stock, Options or Convertible Securities, as the case may be.  The fair
value of any consideration other than cash or securities will be determined
jointly by the Company and the Required Holders.  If such parties are unable to
reach agreement within ten (10) days after the occurrence of an event requiring
valuation (the “Valuation Event”), the fair value of such consideration will be
determined within five (5) Trading Days after the tenth (10th) day following the
Valuation Event by an independent, reputable appraiser jointly selected by the
Company and the Required Holders. The determination of such appraiser shall be
final and binding upon all parties absent manifest error and the fees and
expenses of such appraiser shall be borne by the Company.

 
15

--------------------------------------------------------------------------------

 

(v)          Record Date. If the Company takes a record of the holders of shares
of Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.
 
(b)          Adjustment of Fixed Conversion Price upon Subdivision or
Combination of Common Stock. Without limiting any provision of Section 6 or
Section 8(a), if the Company at any time on or after the Subscription Date
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its outstanding shares of Common Stock into a greater
number of shares, the Fixed Conversion Price in effect immediately prior to such
subdivision will be proportionately reduced. Without limiting any provision of
Section 6 or Section 8(a), if the Company at any time on or after the
Subscription Date combines (by combination, reverse stock split or otherwise)
one or more classes of its outstanding shares of Common Stock into a smaller
number of shares, the Fixed Conversion Price in effect immediately prior to such
combination will be proportionately increased. Any adjustment pursuant to this
Section 8(b) shall become effective immediately after the effective date of such
subdivision or combination. If any event requiring an adjustment under this
Section 8(b) occurs during the period that a Fixed Conversion Price is
calculated hereunder, then the calculation of such Fixed Conversion Price shall
be adjusted appropriately to reflect such event.
 
(c)          Other Events. If any event occurs of the type contemplated by the
provisions of this Section 8 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features, but excluding
Excluded Securities), then the Board will make an appropriate adjustment in the
Fixed Conversion Price so as to protect the rights of each Holder, provided that
no such adjustment pursuant to this Section 8(c) will increase the Fixed
Conversion Price as otherwise determined pursuant to this Section 8.

 
16

--------------------------------------------------------------------------------

 

9.           Authorized Shares.
 
(a)          Reservation. From and after the earlier to occur of (x) the date on
which the Company effects the Initial Reverse Split (as defined in the Notes)
and (y) the Initial Reverse Split Deadline (as defined in the Notes)) (such
earlier date is referred to herein as the “Required Reservation Increase Date”)
and for so long as any of the shares of Series C Preferred Stock are outstanding
or are issuable upon exercise of the Series B Warrants, the Company shall take
all action necessary to reserve and keep available out of its authorized and
unissued shares of Common Stock, solely for the purpose of effecting the
conversion of the shares of Series C Preferred Stock, 130% of the number of
shares of Common Stock as shall from time to time be necessary to effect the
conversion of (i) all of the shares of Series C Preferred Stock then outstanding
and (ii) all of the shares of Series C Preferred Stock then issuable upon
exercise of the Series B Warrants, provided that at no time shall the number of
shares of Common Stock so available be less than the number of shares required
to be reserved by the previous sentence (without regard to any limitations on
conversions contained in this Certificate of Designations) (the “Required
Amount”). The initial number of shares of Common Stock reserved for conversions
of the shares of Series C Preferred Stock and each increase in the number of
shares so reserved shall be allocated pro rata among the Holders based on the
number of shares of Series C Preferred Stock issuable upon exercise of the
Series B Warrants initially held by each Holder or, with respect to increases,
the sum of (x) the number of shares of Series C Preferred Stock issuable upon
exercise of the Series B Warrants and (y) the number of shares of Series C
Preferred Stock, in each case, held by each Holder on the date of increase in
the number of reserved shares (as the case may be) (the “Authorized Share
Allocation”). In the event a Holder shall sell or otherwise transfer any of such
Holder’s shares of Series C Preferred Stock or Series B Warrants, each
transferee shall be allocated a pro rata portion of such Holder’s Authorized
Share Allocation. Any shares of Common Stock reserved and allocated to any
Person which ceases to hold any shares of Series C Preferred Stock or any Series
B Warrants shall be allocated to the remaining Holders of shares of Series C
Preferred Stock and Series B Warrants, pro rata based on the number of shares of
Series C Preferred Stock and Series B Warrants then held by such Holders.
 
(b)          Insufficient Authorized Shares. If at any time from and after the
Required Reservation Increase Date the Company does not have a sufficient number
of authorized and unissued shares of Common Stock to satisfy its obligation to
have available for issuance upon conversion of the shares of Series C Preferred
Stock at least a number of shares of Common Stock equal to the Required Amount
(an “Authorized Share Failure”), then the Company shall immediately (i) effect
the Second Reverse Split (as defined in the Notes), (ii) effect the Third
Reverse Split (as defined in the Notes) if effecting the Second Reverse Split is
not sufficient to permit the Company to comply with its obligations under this
Section 9 and (iii) if effecting the Second Reverse Split and the Third Reverse
Split are not sufficient to permit the Company to comply with its obligations
under this Section 9, take all action necessary to increase the Company’s
authorized shares of Common Stock to an amount sufficient to allow the Company
to reserve and have available the Required Amount for all of the shares of
Series C Preferred Stock then outstanding and all of the shares of Series C
Preferred Stock then issuable upon exercise of the Series B Warrants. Without
limiting the generality of the foregoing sentence, as soon as practicable after
the date of the occurrence of an Authorized Share Failure, but in no event later
than sixty (60) days after the occurrence of such Authorized Share Failure, the
Company shall (if clause (iii) above applies) either (x) obtain the written
consent of its stockholders for the approval of an increase in the number of
authorized shares of Common Stock and provide each stockholder with an
information statement with respect thereto or (y) hold a meeting of its
stockholders for the approval of an increase in the number of authorized shares
of Common Stock, provided that if the SEC reviews the (i) proxy statement
contemplated in clause (y) above or (ii) the information statement contemplated
in clause (x) above, then the sixty (60) day period may be extended for an
additional period not to exceed thirty (30) days. In connection with such
meeting, the Company shall provide each stockholder with a proxy statement and
shall use its best efforts to solicit its stockholders’ approval of such
increase in authorized shares of Common Stock and to cause its Board to
recommend to the stockholders that they approve such proposal.

 
17

--------------------------------------------------------------------------------

 

10.         Voting Rights. Holders of shares of Series C Preferred Stock shall
have no voting rights, except as required by law (including without limitation,
the DGCL) and as expressly provided in this Certificate of Designations. To the
extent that under the DGCL the vote of the holders of the Series C Preferred
Stock, voting separately as a class or series as applicable, is required to
authorize a given action of the Company, the affirmative vote or consent of the
holders of all of the shares of the Series C Preferred Stock, voting together in
the aggregate and not in separate series unless required under the DGCL,
represented at a duly held meeting at which a quorum is presented or by written
consent of all of the shares of Series C Preferred Stock (except as otherwise
may be required under the DGCL), voting together in the aggregate and not in
separate series unless required under the DGCL, shall constitute the approval of
such action by both the class or the series, as applicable. Subject to the
ownership limitations specified in Section 4(e), to the extent that under the
DGCL holders of the Series C Preferred Stock are entitled to vote on a matter
with holders of shares of Common Stock, voting together as one class, each share
of Series C Preferred Stock shall entitle the holder thereof to cast that number
of votes per share as is equal to the number of shares of Common Stock into
which it is then convertible (subject to the ownership limitations specified in
Section 4(e) hereof) using the record date for determining the stockholders of
the Company eligible to vote on such matters as the date as of which the
Conversion Price is calculated. Holders of the Series C Preferred Stock shall be
entitled to written notice of all stockholder meetings or written consents (and
copies of proxy materials and other information sent to stockholders) with
respect to which they would be entitled by vote, which notice would be provided
pursuant to the Company’s bylaws and the DGCL).
 
11.         Liquidation, Dissolution, Winding-Up. Without limiting any other
provision of this Certificate of Designations, upon any Liquidation Event, each
of the Holders shall be entitled to receive in cash out of the assets of the
Company available for distribution to its stockholders, whether from capital or
from earnings available for distribution to its stockholders (the “Liquidation
Funds”), after and subject to the payment in full of all amounts required to be
distributed to the holders of any Senior Preferred Stock upon such Liquidation
Event, but before any payment shall be made to the holders of Junior Stock, an
amount in cash with respect to each share of Series C Preferred Stock then held
by such Holder equal to the greater of (x) the sum of (i) the Stated Value
thereof plus (ii) all accrued and unpaid Dividends thereon and (y) the amount
per share such Holder would receive if such Holder converted such share of
Series C Preferred Stock into Common Stock immediately prior to such Liquidation
Event. If upon any such Liquidation Event, the remaining assets of the Company
available for the distribution to its stockholders after payment in full of
amounts required to be paid or distributed to holders of Senior Preferred Stock
shall be insufficient to pay each Holders and each holder of shares of Parity
Stock the full amount to which they shall be entitled, then the Holders and the
holders of shares of Parity Stock, shall share ratably in any distribution of
the remaining assets of the Company in proportion to the respective amounts
which would otherwise be payable in respect to the shares held by them upon such
distribution if all amounts payable on or with respect to said shares were paid
in full. To the extent necessary, the Company shall cause such actions to be
taken by each of its Subsidiaries so as to enable, to the maximum extent
permitted by law, the proceeds of a Liquidation Event to be distributed to the
Holders in accordance with this Section 11. All the preferential amounts to be
paid to the Holders under this Section 11 shall be paid or set apart for payment
before the payment or setting apart for payment of any amount for, or the
distribution of any Liquidation Funds of the Company to the holders of shares of
Junior Stock in connection with a Liquidation Event as to which this Section 11
applies.

 
18

--------------------------------------------------------------------------------

 

12.         Participation. In addition to any adjustments pursuant to Section 8,
the Holders shall, as holders of shares of Series C Preferred Stock, be entitled
to receive such dividends paid and distributions made to the holders of shares
of Common Stock to the same extent as if such Holders had converted each share
of Series C Preferred Stock held by each of them into shares of Common Stock
(without regard to any limitations on conversion herein or elsewhere) and had
held such shares of Common Stock on the record date for such dividends and
distributions. Payments under the preceding sentence shall be made concurrently
with the dividend or distribution to the holders of shares of Common Stock
(provided, however, to the extent that a Holder’s right to participate in any
such dividend or distribution would result in such Holder exceeding the Maximum
Percentage, then such Holder shall not be entitled to participate in such
dividend or distribution to such extent (or the beneficial ownership of any such
shares of Common Stock as a result of such dividend or distribution to such
extent) and such dividend or distribution to such extent shall be held in
abeyance for the benefit of such Holder until such time, if ever, as its right
thereto would not result in such Holder exceeding the Maximum Percentage).
 
13.         Vote to Change the Terms of or Issue Series C Preferred Stock.  In
addition to any other rights provided by law, except where the vote or written
consent of the holders of a greater number of shares is required by law or by
another provision of the Certificate of Incorporation, without first obtaining
the affirmative vote at a meeting duly called for such purpose or the written
consent without a meeting of the Required Holders, voting together as a single
class, the Company shall not: (a) amend or repeal any provision of, or add any
provision to, its Certificate of Incorporation or bylaws, or file any
certificate of designations or articles of amendment of any series of shares of
preferred stock, if such action would adversely alter or change in any respect
the preferences, rights, privileges or powers, or restrictions provided for the
benefit, of the Series C Preferred Stock, regardless of whether any such action
shall be by means of amendment to the Certificate of Incorporation or by merger,
consolidation or otherwise; (b) increase or decrease (other than by conversion)
the authorized number of shares of Series C Preferred Stock; (c) without
limiting any provision of Section 2, create or authorize (by reclassification or
otherwise) any new class or series of shares that has a preference over or is on
a parity with the Series C Preferred Stock with respect to dividends or the
distribution of assets on the liquidation, dissolution or winding up of the
Company; (d) purchase, repurchase or redeem any shares of capital stock of the
Company junior in rank to the Series C Preferred Stock (other than pursuant to
equity incentive agreements (that have in good faith been approved by the Board)
with employees giving the Company the right to repurchase shares upon the
termination of services); (e) without limiting any provision of Section 2, pay
dividends or make any other distribution on any shares of any capital stock of
the Company junior in rank to the Series C Preferred Stock; (f) issue any shares
of Series C Preferred Stock other than upon exercise of the Series B Warrants;
or (g) without limiting any provision of Section 16, whether or not prohibited
by the terms of the Series C Preferred Stock, circumvent a right of the Series C
Preferred Stock.

 
19

--------------------------------------------------------------------------------

 

14.         Lost or Stolen Certificates.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of any certificates representing shares of Series C Preferred
Stock (as to which a written certification and the indemnification contemplated
below shall suffice as such evidence), and, in the case of loss, theft or
destruction, of an indemnification undertaking by the applicable Holder to the
Company in customary and reasonable form and, in the case of mutilation, upon
surrender and cancellation of the certificate(s), the Company shall execute and
deliver new certificate(s) of like tenor and date.
 
15.         Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief.  The remedies provided in this Certificate of Designations
shall be cumulative and in addition to all other remedies available under this
Certificate of Designations and any of the Series B Warrants, at law or in
equity (including a decree of specific performance and/or other injunctive
relief), and no remedy contained herein shall be deemed a waiver of compliance
with the provisions giving rise to such remedy. Nothing herein shall limit any
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Certificate of Designations. The
Company covenants to each Holder that there shall be no characterization
concerning this instrument other than as expressly provided herein. Amounts set
forth or provided for herein with respect to payments, conversion and the like
(and the computation thereof) shall be the amounts to be received by a Holder
and shall not, except as expressly provided herein, be subject to any other
obligation of the Company (or the performance thereof). The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Holders and that the remedy at law for any such breach may be inadequate.
The Company therefore agrees that, in the event of any such breach or threatened
breach, each Holder shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required. The
Company shall provide all information and documentation to a Holder that is
requested by such Holder to enable such Holder to confirm the Company’s
compliance with the terms and conditions of this Certificate of Designations
(including, without limitation, compliance with Section 8(a)).
 
16.         Noncircumvention. The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation, bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Certificate of Designations, and will at all times in good faith carry
out all the provisions of this Certificate of Designations and take all action
as may be required to protect the rights of the Holders. Without limiting the
generality of the foregoing or any other provision of this Certificate of
Designations, the Company (i) shall not increase the par value of any shares of
Common Stock receivable upon the conversion of any shares of Series C Preferred
Stock above the Conversion Price then in effect and (ii) shall take all such
actions as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and non-assessable shares of Common Stock upon the
conversion of shares of Series C Preferred Stock.

 
20

--------------------------------------------------------------------------------

 

17.         Failure or Indulgence Not Waiver. No failure or delay on the part of
a Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. No waiver shall be effective unless it is
in writing and signed by an authorized representative of the waiving party. This
Certificate of Designations shall be deemed to be jointly drafted by the Company
and each of the Holders and shall not be construed against any Person as the
drafter hereof.
 
18.         Notices. The Company shall provide each Holder of Series C Preferred
Stock with prompt written notice of all actions taken pursuant to the terms of
this Certificate of Designations, including in reasonable detail a description
of such action and the reason therefor. Whenever notice is required to be given
under this Certificate of Designations, unless otherwise provided herein, such
notice must be in writing and shall be given in accordance with Section 13 of
the Initial Exchange Agreement. Without limiting the generality of the
foregoing, the Company shall give written notice to each Holder (i) immediately
upon any adjustment of the Conversion Price, setting forth in reasonable detail,
and certifying, the calculation of such adjustment and (ii) at least twenty (20)
days prior to the date on which the Company closes its books or takes a record
(A) with respect to any dividend or distribution upon the Common Stock, (B) with
respect to any pro rata subscription offer to holders of Common Stock or (C) for
determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation, provided in each case that such information shall be
made known to the public prior to or in conjunction with such notice being
provided to any Holder.
 
19.         Transfer of Series C Preferred Stock. A Holder may transfer some or
all of its shares of Series C Preferred Stock without the consent of the
Company.
 
20.         Series C Preferred Stock Register. The Company shall maintain at its
principal executive offices (or such other office or agency of the Company as it
may designate by notice to the Holders), a register for the Series C Preferred
Stock, in which the Company shall record the name, address and facsimile number
of the Persons in whose name the shares of Series C Preferred Stock have been
issued, as well as the name and address of each transferee. The Company may
treat the Person in whose name any Series C Preferred Stock is registered on the
register as the owner and holder thereof for all purposes, notwithstanding any
notice to the contrary, but in all events recognizing any properly made
transfers.
 
21.         Stockholder Matters; Amendment.
 
(a)          Stockholder Matters. Any stockholder action, approval or consent
required, desired or otherwise sought by the Company pursuant to the DGCL, the
Certificate of Incorporation, this Certificate of Designations or otherwise with
respect to the issuance of Series C Preferred Stock may be effected by written
consent of the Company’s stockholders or at a duly called meeting of the
Company’s stockholders, all in accordance with the applicable rules and
regulations of the DGCL. This provision is intended to comply with the
applicable sections of the DGCL permitting stockholder action, approval and
consent affected by written consent in lieu of a meeting.

 
21

--------------------------------------------------------------------------------

 

(b)          Amendment. This Certificate of Designations or any provision hereof
may be amended by obtaining the affirmative vote at a meeting duly called for
such purpose, or written consent without a meeting in accordance with the DGCL,
of the Required Holders, voting separate as a single class, and with such other
stockholder approval, if any, as may then be required pursuant to the DGCL and
the Certificate of Incorporation.
 
22.         Dispute Resolution. In the case of a dispute as to the determination
of the Conversion Price, the Closing Bid Price, the Closing Sale Price, the
Weighted Average Price or fair market value (as the case may be) or the
arithmetic calculation of the Conversion Rate, the applicable Triggering Event
Redemption Price or the applicable Fundamental Transaction Redemption Price (as
the case may be), the Company or the applicable Holder (as the case may be)
shall submit the disputed determinations or arithmetic calculations (as the case
may be) via facsimile (i) within five (5) Business Days after receipt of the
applicable notice giving rise to such dispute to the Company or such Holder (as
the case may be) or (ii) if no notice gave rise to such dispute, at any time
after such Holder learned of the circumstances giving rise to such dispute
(including, without limitation, as to whether any issuance or sale or deemed
issuance or sale was an issuance or sale or deemed issuance or sale of Excluded
Securities). If such Holder and the Company are unable to agree upon such
determination or calculation within two (2) Business Days of such disputed
determination or arithmetic calculation (as the case may be) being submitted to
the Company or such Holder (as the case may be), then the Company shall, within
two (2) Business Days, submit via facsimile (a) the disputed determination of
the Conversion Price, the Closing Bid Price, the Closing Sale Price, the
Weighted Average Price or fair market value (as the case may be) to an
independent, reputable investment bank selected by such Holder or (b) the
disputed arithmetic calculation of the Conversion Rate, the applicable
Triggering Event Redemption Price or the applicable Fundamental Transaction
Redemption Price (as the case may be) to an independent, outside accountant
selected by such Holder (other than the Company’s independent, outside
accountant). The Company shall cause at its expense the investment bank or the
accountant (as the case may be) to perform the determinations or calculations
(as the case may be) and notify the Company and such Holder of the results no
later than ten (10) Business Days from the time it receives such disputed
determinations or calculations (as the case may be). Such investment bank’s or
accountant’s determination or calculation (as the case may be) shall be binding
upon all parties absent demonstrable error or fraud.
 
23.         No Redemption Right. Except as otherwise expressly contemplated by
this Certificate of Designations (including, without limitation, Sections 5 and
6), the shares of Series C Preferred Stock shall not be redeemable either at the
Company’s option or at the option of any of the Holders at any time.
 
24.         Certain Defined Terms. For purposes of this Certificate of
Designations, the following terms shall have the following meanings:
 
(a)          “1934 Act” means the Securities Exchange Act of 1934, as amended.

 
22

--------------------------------------------------------------------------------

 

(b)          “Additional Amount” means, as of the applicable date of
determination, with respect to each share of Series C Preferred Stock, all
accrued and unpaid Dividends on such share of Series C Preferred Stock.
 
(c)          “Approved Stock Plan” means any stock option plan which has been
approved by the Board, pursuant to which the Company’s securities may be issued
to any employee, officer or director for services provided to the Company in
their capacity as such, provided that the issuance price, exercise price or
deemed issuance or exercise price, for any securities issued pursuant to such a
plan is equal to or exceeds the then existing exercise price for the Series A
Warrants.
 
(d)          “Bloomberg” means Bloomberg Financial Markets.
 
(e)          “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.
 
(f)           “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price
(as the case may be) then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the “pink sheets” by OTC
Markets Group, Inc. (formerly Pink Sheets LLC). If the Closing Bid Price or the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Bid Price or the Closing Sale Price (as
the case may be) of such security on such date shall be the fair market value as
mutually determined by the Company and the applicable Holder. If the Company and
such Holder are unable to agree upon the fair market value of such security,
then such dispute shall be resolved in accordance with the procedures in Section
22. All such determinations shall be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during
such period.
 
(g)          “Common Stock” means (i) the Company’s shares of common stock,
$0.001 par value per share, and (ii) any capital stock into which such common
stock shall have been changed or any share capital resulting from a
reclassification of such common stock.

 
23

--------------------------------------------------------------------------------

 

(h)          “Conversion Amount” means, with respect to each share of Series C
Preferred Stock, as of the applicable date of determination, the sum of (1) the
Stated Value thereof plus (2) the Additional Amount thereon as of such date of
determination.
 
(i)           “Conversion Price” means, with respect to each share of Series C
Preferred Stock, as of any Conversion Date or other applicable date of
determination, the lowest of (i) the Fixed Conversion Price, (ii) the price
which is equal to the product of (1) 80% multiplied by (2) the quotient of (A)
the sum of each of the three (3) lowest daily Weighted Average Prices of the
Common Stock during the twenty (20) consecutive Trading Day period immediately
preceding the applicable Conversion Date or other applicable date of
determination (as applicable) divided by (B) three (3) (as adjusted for any
stock split, stock dividend, stock combination or other similar transaction
during any such twenty (20) Trading Day period) and (iii) the price which is
equal to 80% of the Closing Bid Price of the Common Stock on the Trading Day
immediately preceding the applicable Conversion Date or other applicable date of
determination (as applicable) (as adjusted for any stock split, stock dividend,
stock combination or other similar transaction occurring on the applicable
Conversion Date or other applicable date of determination (as applicable)).
 
(j)           “Convertible Securities” means any stock or other security (other
than Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.
 
(k)          “Current Subsidiary” means any Person in which the Company on the
Subscription Date, directly or indirectly, (i) owns any of the outstanding
capital stock or holds any equity or similar interest of such Person or (ii)
controls or operates all or any part of the business, operations or
administration of such Person, and all of the foregoing, collectively, “Current
Subsidiaries.”
 
(l)           “Eligible Market” means any one or more of the Principal Market,
The New York Stock Exchange, Inc., The NASDAQ Capital Market, The NASDAQ Global
Market, The NASDAQ Global Select Market or the NYSE Amex.
 
(m)         “Exchange Agreements” means, collectively, those certain separate
exchange agreements, dated as of the Subscription Date, by and between the
Company and each of the Holders, pursuant to which the Company issued the Notes,
the shares of Series B Preferred Stock and Warrants, as may be amended from time
to time.

 
24

--------------------------------------------------------------------------------

 

(n)          “Excluded Securities” means (i) shares of Common Stock or standard
options to purchase Common Stock to directors, officers or employees of the
Company in their capacity as such pursuant to an Approved Stock Plan, provided
that (1) all such issuances (taking into account the shares of Common Stock
issuable upon exercise of such options) after the Subscription Date pursuant to
this clause (A) do not, in the aggregate, exceed more than 1,500,000 shares of
Common Stock (adjusted for stock splits, stock combinations and other similar
transactions occurring after the Subscription Date) and (2) the exercise price
of any such options is not lowered, none of such options are amended to increase
the number of shares issuable thereunder and none of the terms or conditions of
any such options are otherwise materially changed in any manner that adversely
affects any of the Holders; (ii) shares of Common Stock issued upon the
conversion or exercise of Convertible Securities (other than standard options to
purchase Common Stock issued pursuant to an Approved Stock Plan that are covered
by clause (i) above) issued prior to the Subscription Date, provided that the
conversion or exercise (as the case may be) of any such Convertible Security is
made solely pursuant to the conversion or exercise (as the case may be)
provisions of such Convertible Security that were in effect on the date
immediately prior to the Subscription Date, the conversion or exercise price of
any such Convertible Securities (other than standard options to purchase Common
Stock issued pursuant to an Approved Stock Plan that are covered by clause (i)
above) is not lowered, none of such Convertible Securities are (other than
standard options to purchase Common Stock issued pursuant to an Approved Stock
Plan that are covered by clause (i) above) (nor is any provision of any such
Convertible Securities) amended or waived in any manner (whether by the Company
or the holder thereof) to increase the number of shares issuable thereunder and
none of the terms or conditions of any such Convertible Securities (other than
standard options to purchase Common Stock issued pursuant to an Approved Stock
Plan that are covered by clause (i) above) are otherwise materially changed or
waived (whether by the Company or the holder thereof) in any manner that
adversely affects any of the Holders; (iii) the Warrants; (iv) the Warrant
Shares; (v) the shares of Series C Preferred Stock; (vi) the shares of Common
Stock issuable upon conversion of shares of Series C Preferred Stock; (vii) the
shares of Series B Preferred Stock; (viii) the shares of Common Stock issuable
upon conversion of shares of Series B Preferred Stock; (ix) the Notes; (x) the
shares of Common Stock issuable upon conversion of the Notes; and (xi) shares of
Common Stock in connection with mergers, acquisitions, strategic licensing
arrangements, strategic business partnerships or joint ventures, in each case
with non-affiliated third parties and otherwise on an arm’s-length basis, the
purpose of which is not to raise additional capital. Notwithstanding the
foregoing, (I) any Common Stock issued or issuable to raise capital for the
Company or its Subsidiaries, directly or indirectly, in connection with any
transaction contemplated by clause (xi) above, including, without limitation,
securities issued in one or more related transactions or that result in similar
economic consequences, shall not constitute Excluded Securities and (II) no
securities issued by the Company to Alpha Capital Anstalt, Whalehaven Capital
Fund, Ltd. or any of their affiliated or related Persons (including, without
limitation, the Alpha-Whalehaven Notes (as defined in the Notes) and other
securities issued by the Company to any of them prior to the Subscription Date)
shall constitute Excluded Securities.
 
(o)          “Fixed Conversion Price” means $0.002233, subject to adjustment as
provided herein.

 
25

--------------------------------------------------------------------------------

 

(p)          “Fundamental Transaction” means that (i) the Company or any of its
Subsidiaries shall, directly or indirectly, in one or more related transactions,
(1) consolidate or merge with or into (whether or not the Company or any of its
Subsidiaries is the surviving corporation) any other Person, or (2) sell, lease,
license, assign, transfer, convey or otherwise dispose of all or substantially
all of its respective properties or assets to any other Person, or (3) allow any
other Person to make a purchase, tender or exchange offer that is accepted by
the holders of more than 50% of the outstanding shares of Voting Stock of the
Company (not including any shares of Voting Stock of the Company held by the
Person or Persons making or party to, or associated or affiliated with the
Persons making or party to, such purchase, tender or exchange offer), or (4)
consummate a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with any other Person whereby such other Person acquires
more than 50% of the outstanding shares of Voting Stock of the Company (not
including any shares of Voting Stock of the Company held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock or share purchase agreement or other
business combination), or (5) reorganize, recapitalize or reclassify the Common
Stock, or (ii) any “person” or “group” (as these terms are used for purposes of
Sections 13(d) and 14(d) of the 1934 Act and the rules and regulations
promulgated thereunder) is or shall become the “beneficial owner” (as defined in
Rule 13d-3 under the 1934 Act), directly or indirectly, of 50% of the aggregate
ordinary voting power represented by issued and outstanding Voting Stock of the
Company or (iii) without the prior written consent of the Required Holders, the
individuals who were directors of the Company on the Initial Subscription Date
shall cease for any reason at any time to constitute a majority of the Board.
 
(q)          “Initial Exchange Agreement” means that certain exchange agreement,
dated as of June 29, 2011, by and among the Company and the claimants party
thereto, as may be amended from time to time.
 
(r)           “Initial Subscription Date” means June 29, 2011.
 
(s)          “Liquidation Event” means, whether in a single transaction or
series of transactions, the voluntary or involuntary liquidation, dissolution or
winding up of the Company or such Subsidiaries the assets of which constitute
all or substantially all of the assets of the business of the Company and its
Subsidiaries, taken as a whole.
 
(t)           “New Subsidiary” means, as of any date of determination, any
Person in which the Company after the Subscription Date, directly or indirectly,
(i) owns or acquires any of the outstanding capital stock or holds any equity or
similar interest of such Person or (ii) controls or operates all or any part of
the business, operations or administration of such Person, and all of the
foregoing, collectively, “New Subsidiaries.”
 
(u)          “Notes” means, collectively, all of the convertible notes issued by
the Company pursuant to the terms of the Exchange Agreements, as may be amended
from time in accordance with the terms thereof, and all notes issued in exchange
therefor or replacement thereof.
 
(v)          “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

 
26

--------------------------------------------------------------------------------

 

(w)         “Option Value” means the value of an Option based on the Black and
Scholes Option Pricing model obtained from the “OV” function on Bloomberg
determined as of the day prior to the public announcement of the applicable
Option for pricing purposes and reflecting (i) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of the applicable Option as of the applicable date of determination, (ii) an
expected volatility equal to the greater of 100% and the 100 day volatility
obtained from the HVT function on Bloomberg as of the day immediately following
the public announcement of the applicable Option, (iii) the underlying price per
share used in such calculation shall be the highest Weighted Average Price
during the period beginning on the day prior to the execution of definitive
documentation relating to the issuance of the applicable Option and the public
announcement of such issuance and (iv) a 360 day annualization factor.
 
(x)           “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.
 
(y)          “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
(z)           “Principal Market” means OTCQX US Exchange.
 
(aa)        “Pro Rata Amount” means, as of the applicable date of determination,
with respect to a particular Holder, a fraction (i) the numerator of which is
the aggregate number of shares of Series C Preferred Stock issued to such Holder
on the Initial Issuance Date and (ii) the denominator of which is the aggregate
number of shares of Series C Preferred Stock issued on the Initial Issuance
Date.
 
(bb)        “SEC” means the United States Securities and Exchange Commission.
 
(cc)        “Series A Warrants” means, collectively, all of the Series A
Warrants to Purchase Common Stock issued by the Company pursuant to the terms of
the Exchange Agreements, as may be amended from time in accordance with the
terms thereof, and all warrants issued in exchange therefor or replacement
thereof.
 
(dd)       “Series B Warrants” means, collectively, all of the Series B Warrants
to Purchase Series C Preferred Sock issued by the Company pursuant to the terms
of the Exchange Agreements, as may be amended from time in accordance with the
terms thereof, and all warrants issued in exchange therefor or replacement
thereof.
 
(ee)        “Subscription Date” means November ___, 2011.
 
(ff)         “Subsidiaries” means, as of the applicable date of determination,
collectively, all Current Subsidiaries and all New Subsidiaries, and each of the
foregoing, individually, a “Subsidiary.”

 
27

--------------------------------------------------------------------------------

 

(gg)        “Successor Entity” means the Person, which may be the Company,
formed by, resulting from or surviving any Fundamental Transaction or the Person
with which such Fundamental Transaction shall have been made, provided that if
such Person is not a publicly traded entity whose common stock or equivalent
equity security is quoted or listed for trading on an Eligible Market, Successor
Entity shall mean such Person’s Parent Entity.
 
(hh)        “Trading Day” means, as applicable, (x) with respect to all price
determinations relating to the Common Stock, any day on which the Common Stock
is traded on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange or securities market on which the Common Stock is then traded, provided
that “Trading Day” shall not include any day on which the Common Stock is
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the Common Stock is suspended from trading during the final hour of trading
on such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00:00 p.m., New York time) unless such day is otherwise
designated as a Trading Day in writing by the Required Holders or (y) with
respect to all determinations other than price determinations relating to the
Common Stock, any day on which The New York Stock Exchange (or any successor
thereto) is open for trading of securities.
 
(ii)           “Voting Stock” of a Person means capital stock of such Person of
the class or classes pursuant to which the holders thereof have the general
voting power to elect, or the general power to appoint, at least a majority of
the board of directors, managers or trustees of such Person (irrespective of
whether or not at the time capital stock of any other class or classes shall
have or might have voting power by reason of the happening of any contingency).
 
(jj)           “Weighted Average Price” means, for any security as of any date,
the dollar volume-weighted average price for such security on the Principal
Market (or, if the Principal Market is not the principal trading market for such
security, then on the principal securities exchange or securities market on
which such security is then traded) during the period beginning at 9:30:01 a.m.,
New York time, and ending at 4:00:00 p.m., New York time, as reported by
Bloomberg through its “Volume at Price” function or, if the foregoing does not
apply, the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York time, and ending at
4:00:00 p.m., New York time, as reported by Bloomberg, or, if no dollar
volume-weighted average price is reported for such security by Bloomberg for
such hours, the average of the highest closing bid price and the lowest closing
ask price of any of the market makers for such security as reported in the “pink
sheets” by OTC Markets Group, Inc. (formerly Pink Sheets LLC). If the Weighted
Average Price cannot be calculated for such security on such date on any of the
foregoing bases, the Weighted Average Price of such security on such date shall
be the fair market value as mutually determined by the Company and the
applicable Holder. If the Company and such Holder are unable to agree upon the
fair market value of such security, then such dispute shall be resolved in
accordance with the procedures in Section 22. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during such period.

 
28

--------------------------------------------------------------------------------

 

(kk)        “Warrants” means, collectively, all of the Series A Warrants and the
Series B Warrants.
 
(ll)          “Warrant Shares” means, collectively, the shares of Common Stock
issuable upon exercise of the Series A Warrants.
 
25.         Use of Proceeds. All proceeds received by the Company from the
issuance of shares of Series C Preferred Stock shall be used solely to (a) pay
accrued and unpaid legal fees to Hunter Taubman Weiss LLP that were incurred in
connection with (i) the Initial Exchange Agreement and the transactions
contemplated thereby and (ii) the Exchange Agreements and the Securities issued
and issuable thereunder (provided that all such amounts paid pursuant to this
clause (a) shall not exceed $65,000 in the aggregate) and (b) provide ongoing
working capital for the Company for a period of not less than ninety (90) days
following the Initial Issuance Date. In connection therewith, the Company shall
budget the remaining available proceeds over such ninety (90) day period in such
manner as the Board shall determine to enable the Company to sustain its
operations, including, without limitation, (if necessary) making appropriate
reductions in operating expenditures (including, without limitation, through
potential furloughs of certain non-essential employees).
 
26.         Disclosure. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Certificate of Designations, unless the
Company has in good faith determined that the matters relating to such notice do
not constitute material, non-public information relating to the Company or any
of its Subsidiaries, the Company shall within one (1) Business Day after any
such receipt or delivery publicly disclose such material, nonpublic information
on a Current Report on Form 8-K or otherwise. In the event that the Company
believes that a notice contains material, non-public information relating to the
Company or any of its Subsidiaries, the Company so shall indicate to each Holder
contemporaneously with delivery of such notice, and in the absence of any such
indication, each Holder shall be allowed to presume that all matters relating to
such notice do not constitute material, non-public information relating to the
Company or its Subsidiaries.
 
*  *  *  *  *

 
29

--------------------------------------------------------------------------------

 
 
EXHIBIT I


RADIENT PHARMACEUTICALS CORPORATION
CONVERSION NOTICE
 
Reference is made to the Certificate of Designations of the Series C Convertible
Preferred Stock of Radient Pharmaceuticals Corporation (the “Certificate of
Designations”). In accordance with and pursuant to the Certificate of
Designations, the undersigned hereby elects to convert the number of shares of
Series C Convertible Preferred Stock, $0.001 par value per share (the “Series C
Preferred Stock”), of Radient Pharmaceuticals Corporation, a Delaware
corporation (the “Company”), indicated below into shares of common stock, $0.001
value per share (the “Common Stock”), of the Company, as of the date specified
below.
 
Date of
Conversion:___________________________________________________________________________
 
Number of shares of Series C Preferred Stock to be
converted:__________________________________________
 
Share certificate no(s). of Series C Preferred Stock to be
converted:______________________________________
 
Tax ID Number (If
applicable):___________________________________________________________________
 
Conversion
Price:______________________________________________________________________
 
Number of shares of Common Stock to be
issued: ____________________________________________________
 
Please issue the shares of Common Stock into which the shares of Series C
Preferred Stock are being converted in the following name and to the following
address:
 
Issue to:_____________________________________________________
                              
____________________________________________________
 
Address: ____________________________________________
 
Telephone Number: ___________________________________
 
Facsimile Number:_____________________________________________
 
Holder:______________________________________________________
 
By:______________________________
Title:____________________________
 
Dated:___________________________
 
Account Number (if electronic book entry
transfer):_________________________________________________
 
Transaction Code Number (if electronic book entry
transfer):__________________________________________

 
30

--------------------------------------------------------------------------------

 
 
EXHIBIT II


ACKNOWLEDGMENT
 
The Company hereby acknowledges this Conversion Notice and hereby directs
[                                ] to issue the above indicated number of shares
of Common Stock in accordance with the Irrevocable Transfer Agent Instructions
dated __________, 2011 from the Company and acknowledged and agreed to by
[                               ].
 
RADIENT PHARMACEUTICALS
CORPORATION
 
By:
  
 
Name:
  
 
Title:
  
 

 
 
31

--------------------------------------------------------------------------------

 

The undersigned declares under penalty of perjury under the laws of the State of
Delaware that the matters set forth in this certificate are true and correct of
his own knowledge.
 
The undersigned has executed this certificate on November 28, 2011.


   
 
Name: Douglas C. MacLellan
 
Title:  Chief Executive Officer
 

 
 
32

--------------------------------------------------------------------------------

 